PAUL KELLY Jr., Circuit Judge,
dissenting.
I respectfully dissent because I am not persuaded that a motion to reopen is insufficient to protect Petitioners’ right to challenge the application of administratively noticed facts. See Gebremichael v. INS, 10 F.3d 28, 38 (1st Cir.1993) (“We agree with the majority of those circuits which have addressed the question that the motion to reopen can ordinarily satisfy the demands of due process.”); Kapcia v. INS, 944 F.2d 702, 706 n. 1 (10th Cir.1991) (recognizing motion to reopen as a way to present additional evidence in response to administratively noticed facts concerning a change in government). The deficiencies associated with a motion to reopen suggested by the court are speculative (we lack any decision on a motion to reopen before us) or wrong. We have reviewed the denial of motions to reopen and not only required the BIA to consider new evidence together with previous evidence, Turri v. INS, 997 F.2d 1306, 1311 (10th Cir.1993), but also required the INS to consider new evidence concerning persecution, Motamedi v. INS, 713 F.2d 575, 576-77 (10th Cir.1983). The existing procedure should be allowed to work; not having moved to reopen, Petitioners’ claim is premature. Gutierrez-Rogue v. INS, 954 F.2d 769, 772-73 (D.C.Cir.1992); Rivera-Cruz v. INS, 948 F.2d 962, 968-69 (5th Cir.1991); Kaczmarczyk v. INS, 933 F.2d 588, 596-97 (7th Cir.), cert. denied, — U.S. -, 112 S.Ct. 583, 116 L.Ed.2d 608 (1991). See also Gomez-Vigil v. INS, 990 F.2d 1111, 1120 (9th Cir.1993) (Aldisert, J., concurring); Rhoa-Zamora v. INS, 971 F.2d 26, 34-35 (7th Cir.1992), cert. denied, — U.S. -, 113 S.Ct. 1943, 123 L.Ed.2d 649; — U.S. -, 113 S.Ct. 2331, 124 L.Ed.2d 243 (1993).